NO. 12-14-00274-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BRANDON KEIONE WILLIAMS,                          §      APPEAL FROM THE 3RD
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Brandon Keione Williams appeals his conviction for evading arrest or detention with a
vehicle, for which he was sentenced to imprisonment for seven years. Appellant raises one issue
challenging the trial court’s admission of certain questions and statements he made while in
police custody. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with evading arrest or detention with a vehicle. He
pleaded “not guilty,” and the matter proceeded to a jury trial.
       At trial, the evidence showed that Deputy Johnny Gorden attempted to initiate a traffic
stop of a vehicle for speeding and expired registration. The vehicle did not stop, but continued
travelling to the next town. Once inside the city limits, the vehicle began travelling at rates of
speed over 135 miles per hour. The vehicle finally came to a stop after crashing into a series of
storage buildings. Appellant exited the vehicle and ran. Gorden made sure no one else was in
the vehicle and then chased after Appellant. Eventually, Gorden and another police officer
caught Appellant and arrested him.
       Ultimately, the jury found Appellant “guilty” of evading arrest or detention with a vehicle
and assessed his punishment at imprisonment for seven years. This appeal followed.
                                        ADMISSIBILITY OF EVIDENCE
       In Appellant’s sole issue, he complains that his statements to Deputy Gorden at the scene
of the arrest are inadmissible because they are products of a custodial interrogation without the
provision of Miranda1 warnings.
Standard of Review and Applicable Law
       Generally, we review a trial court’s decision to admit evidence under an abuse of
discretion standard. See Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005). We
must uphold the trial court’s ruling if it is reasonably supported by the record and is correct
under any theory of law applicable to the case. Willover v. State, 70 S.W.3d 841, 845 (Tex.
Crim. App. 2002). We will not reverse a trial court’s ruling admitting evidence unless that ruling
falls outside the zone of reasonable disagreement. See Burden v. State, 55 S.W.3d 608, 615
(Tex. Crim. App. 2001).
       Under Miranda, the government may not use any statements “stemming from custodial
interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to
secure the privilege against self-incrimination.” 384 U.S. at 444. “Interrogation” refers to (1)
express questioning and (2) any words or actions of the police, other than those normally
attendant to arrest and custody, that police should know are reasonably likely to elicit an
incriminating response from the suspect. Alford v. State, 358 S.W.3d 647, 652 (Tex. Crim. App.
2012) (citing Rhode Island v. Innis, 446 U.S. 291, 301, 100 S. Ct. 1682, 64 L. Ed. 2d 297
(1980)).
       The Miranda warnings protect suspects from the “inherently compelling pressures”
associated with police interrogation. See Miranda, 384 U.S. at 467. “Any statement given freely
and voluntarily without any compelling influences is, of course, admissible in evidence.” Id. at
478. “The fundamental import of the privilege while an individual is in custody is not whether
he is allowed to talk to the police without the benefit of warnings and counsel, but whether he
can be interrogated.” Id.
Analysis
       It is undisputed that Appellant made certain statements while in police custody and
before he was read the Miranda warnings. What is disputed is whether Appellant’s statements
stemmed from custodial interrogation.

       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                        2
       On direct examination, the State asked Deputy Gorden, “And when you told [Appellant]
he was under arrest, did you ask him anything?” Deputy Gorden responded, “Yes, sir. I asked
him why he ran.” Defense counsel objected and requested a hearing on the admissibility of
Appellant’s statements. The trial court granted the hearing.
       At the hearing, the following testimony and rulings occurred:


       PROSECUTOR:               [Y]ou advised him he was under arrest; is that correct?

       GORDEN:                   Yes, sir.

       PROSECUTOR:                Okay. Did he make any statements to you that were not the result of
       questioning, but were statements that he made to you without being questioned?

       GORDEN:                   Yes, sir. He asked why he was getting pulled over.

       PROSECUTOR:               Okay. And what did you say in response?

       GORDEN:                   I think I told him he was speeding and for his registration, is what it
       was.

       PROSECUTOR:               Okay. And then, did he say anything in response to your answer?

       GORDEN:                   He asked if he would have pulled over, would he have got a warning
       and let go.

       PROSECUTOR:               And what did you tell him?

       GORDEN:                   I told him if he had a good driver’s license and no warrants, that he
       would have been let go.

       PROSECUTOR:               Okay. And then, did he advise you about anything else without being
       questioned?

       GORDEN:                   Yes, sir. He advised me that he had a warrant, that’s why he didn’t
       stop.

       PROSECUTOR:               Okay. And were any of these statements that he made to you a result of
       questioning by you?

       GORDEN:                   No, sir.

       ....

       DEFENSE COUNSEL: [Y]ou told the jury that you asked [Appellant] why he ran. Did you, in
       fact, ask him why he ran?

       GORDEN:                   If I can—I can look at my report. If it’s in my report, I asked him.

       DEFENSE COUNSEL:          You can review your report.

       GORDEN:                   [Pausing] I don’t see it in there.



                                                        3
DEFENSE COUNSEL:           Okay. Did you ask him why he ran?

GORDEN:                    I possibly did, yes, sir.

....

GORDEN:                    All the stuff that was going on, you don’t remember everything that
happens at the moment.

PROSECUTOR:                So, are you saying you did ask him, or you did not, or—I mean, that’s
kind of the—

GORDEN:                   If I can remember correctly, I don’t have it in my report that I asked
him, but I do remember him asking why he got—I told him he was under arrest, and he started
asking me why he got pulled over.

PROSECUTOR:                So, you’re saying he brought that up without you questioning him?

GORDEN:                    Yes, sir. Yes, sir, I did—I explained to him he was under arrest, and
then he started asking questions.

....

TRIAL COURT:                [T]here may have been a question, he’s not sure, there’s a possibility
of—of one question, if he asked him why he ran. So, anything that would derive from that
question is objectionable. But the other questions, and I don’t know if he remembers exactly, but if
they were in response to—if they were just responses to the defendant’s questions, then they’re
not objectionable. So, I’m going to instruct the witness that he can testify to whatever the
defendant said to him in question form. Okay? But you may not answer any testimony that may
have derived from your asking a question.

....

DEFENSE COUNSEL: Judge, I believe that the question was that the officer testified that he
very well could have asked him Why did you run? And I think the State is saying Well, his answer
was because he had a parole hold. I mean, I think that seems to be a direct answer to the question.
....

TRIAL COURT:                Officer, when he told you he was on parole, that’s why he was running,
it was in response to a question you asked, or a question he asked?

GORDEN:                    He just freely gave that information.

TRIAL COURT:               Do you have any idea why?

GORDEN:                    He kept asking me to let him go.

TRIAL COURT:               But it was not the result of interrogation or questioning by you?

GORDEN:                     No, sir. He was asking me more questions. I—He asked me why he
was getting pulled over, I answered his question on that, and it went from there. I never asked any
questions like that.

....




                                                   4
       DEFENSE COUNSEL: If you would have asked Why did you run, which is what you testified
       to the jury, when would you have asked him Why did you run?

       GORDEN:                    Probably whenever—either whenever we got to the jail, or whenever
       we got back to the car and I Mirandized him.

       DEFENSE COUNSEL:          You didn’t tell us it was when you got back to jail. You told us it
       was—

       GORDEN:                      No, I—Right then, I wasn’t saying that that’s when it happened. It
       happened after we had the fight with him on the ground to get him into custody, and he was asking
       us to let him go, to let him make it, and then he wanted to know why he was getting pulled over.

       ....

       TRIAL COURT:             I’ll let him testify to the response—the questions and the responses he
       gave on questions propounded by the defendant.


       At trial, with the jury present, Deputy Gorden testified as follows regarding Appellant’s
statements:


       PROSECUTOR:               What statements did he make to you that were not the result of
       questioning to him?

       GORDEN:                     After I explained to him he was under arrest, he wanted to know why
       he was getting pulled over.

       PROSECUTOR:               Okay. And what did you tell him?

       GORDEN:                   I told him he was getting pulled over for speeding, and his registration.

       PROSECUTOR:               Okay. And did he say anything in response to your answer?

       GORDEN:                   He said he had a warrant out.



       Appellant argues that every statement or question given by him at the scene after the
question “Why did you run?” is inadmissible and should have been excluded. He contends that
his statements about why he was pulled over and that he had a warrant were made in response to
custodial interrogation by the police. But this assertion is in contrast with Deputy Gorden’s
testimony at the hearing. Deputy Gorden directly testified that Appellant’s statements were not
the result of any questioning. Furthermore, he testified that if he asked Appellant why he ran, it
was after he got Appellant back to the car or to the jail, not before Appellant made the
statements. We conclude that the trial court did not abuse its discretion by admitting the




                                                       5
statements. See id. (“Volunteered statements of any kind are not barred by the Fifth Amendment
. . . .”). Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 BRIAN HOYLE
                                                                    Justice


Opinion delivered November 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 18, 2015


                                         NO. 12-14-00274-CR


                                BRANDON KEIONE WILLIAMS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 31599)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.